In re Janet Rader Stone; applying for Motion For Clarification of Order dated October 1, 1992 from the Orleans Civil District Court No. 92-2385; Court of Appeal, Fourth Circuit No. 92CW-2070.
October 6, 1992
Motion for Clarification granted.
IT IS ORDERED that our previous order of October 1, 1992, amended on October 2, 1992, that “all proceedings (are) stayed pending further orders of this court,” be further amended to allow the Trial Court, Judge Ronald Sholes, to proceed with matters involving alimony pendente lite and child support.
*1322MARCUS, J., would recall the stay and order the trial judge to hear Mr. Stone’s motion for divorce within five days from this date. See La.Civil Code Art. 102.